—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 24, 2000 (People v Thomas, 268 AD2d 540), affirming a judgment of the County Court, Westchester County, rendered May 29, 1998..
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, Acting P.J., Feuerstein, Friedmann and Schmidt, JJ., concur.